Citation Nr: 0630178	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
sprain.

2.   Entitlement to service connection for a bone spur, right 
hallux.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for right cubital tunnel syndrome of the ulnar 
nerve.

6.  Entitlement to an initial compensable rating for right 
tarsal tunnel syndrome.

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease right first 
metatarsophalangeal (MTP) joint.

8.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
2003 and had 6 years, 7 months and 12 days of prior active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in North 
Little Rock, Arkansas.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  At this hearing, he appears to have 
raised a claim for entitlement to service connection for a 
cervical spine disability.  This issue is referred to the RO 
for appropriate action. 

The issues of entitlement to service connection for a right 
ankle sprain, a right knee condition and entitlement to an 
increased initial rating for the right shoulder disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has any current bone spur of the right hallux.

2.  There is no competent medical evidence showing that the 
veteran has any current sinusitis disability.

3.  The medical evidence reflects that the veteran's right 
cubital tunnel syndrome is equivalent to a mild incomplete 
paralysis and does not more closely resemble a moderate 
incomplete paralysis of the major hand.  

4.  The medical evidence reflects that the veteran's right 
tarsal tunnel syndrome is equivalent to a mild incomplete 
paralysis and does not more closely resemble a moderate 
incomplete paralysis of the external popliteal nerve.  

5.  The medical evidence reflects that the veteran's 
degenerative joint disease of the right first MTP joint is 
the equivalent of no more than a moderate foot injury or 
moderate malunion of the tarsal or metatarsal bones, and does 
not result in a moderately severe injury or malunion.


CONCLUSIONS OF LAW

1.  A bone spur of the right hallux was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, (2006).

3.  The criteria for the award of an initial disability 
rating in excess of 10 percent for cubital tunnel syndrome of 
the right (major) ulnar nerve have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic 
Code 8515 (2006).

4.  The criteria for an initial rating of 10 percent, but no 
more, for right tarsal tunnel syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8521 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right first MTP 
joint are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5283, 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in May 2003.  A duty to assist letter was sent in 
August 2003, prior to the March 2004 rating decision.  After 
the March 2004 rating denied service for some of these issues 
and granted service connection for the other issues and 
assigned initial ratings which the veteran appealed, the RO 
sent another duty to assist letter in April 2005 addressing 
both the increased initial ratings and the service connection 
claims.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and for an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony at a videoconference 
hearing held before the Board.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in October and November 2003 provided current 
assessments of the veteran's conditions based not only on 
examination of the veteran, but also on review of the 
records. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claims in 
another duty to assist letter dated in April 2006.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II. Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2006).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

(A)  Bone Spur, Right Hallux

Service medical records reveal that in July 1995 the veteran 
was diagnosed with tarsal tunnel syndrome and tarsal tunnel 
release surgery was performed.  In March 1996 the veteran was 
noted on X-ray to have a large dorsal prominence osteophyte 
of the proximal phalanx bone. 

An April 1996 right foot X-ray yielded findings of mild 
degenerative changes in the first MTP joint.  There was 
slight spurring on the dorsal aspect of the foot.  There was 
no other bony abnormality shown.  An impression of mild 
degenerative changes of the first MTP joint was given.  

He underwent a cheilectomy of the right great toe in April 
1996.  A March 1997 MRI of the right foot revealed a possible 
cyst at the base of the second metatarsal.  He underwent 
further surgery for a Morton's neuroma excision in May 1997.  

The report of the October 2003 VA foot examination did not 
address any specific findings for bone spur of the right 
hallux, but did address his already service connected 
conditions of right tarsal tunnel syndrome and DJD of the 
right MTP joint.  The October 2003 X-ray of the right foot 
revealed degenerative changes at the first MPJ joint with 
spurring and narrow joint space.  Mild spurring and 
subchondral cystic changes were noted at the first middle 
phalangeal joint.  The left foot was noted to have a small 
calcaneal spur.  The impression was DJD on the right and 
calcaneal spur on the left.  

VA and private treatment records submitted provide no 
pertinent findings regarding this claimed bone spur.  

The veteran testified at his May 2006 videoconference hearing 
that while in service, a bone spur on his right big toe was 
found.  It was causing problems and he had it removed at the 
same time the big toe was surgically fused.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bone spur of the right hallux.  
The service medical records do reflect that such an 
osteophyte was noted.  However, the October 2003 VA 
examination's X-rays did not show any such abnormality aside 
from degenerative changes.  The veteran himself testified 
that the bone spur was removed during one of his surgeries.  

With no current disability, service connection is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for bone spur, right 
hallus.  See Gilbert, supra.

(B)  Sinusitis 

Service medical records reflect in December 1976, the veteran 
was treated for complaints of a sore throat and sinus 
congestion and was diagnosed with sinusitis.  He was treated 
for complaints of nighttime dyspnea and a "stopped up nose" 
in March 1994.  A physical examination from the same month 
gave a diagnosis of hay fever and occasional sinusitis.  He 
was also treated for upper respiratory infections at various 
times during service.  At his January 2002 retirement 
examination, he denied sinusitis in the report of medical 
history. 

The report of an October 2003 VA sinus examination revealed 
that the veteran complained that his sinus congestion dates 
back to the early 1980's.  His main complaints were of nose 
and sinus congestion and inability to breathe through the 
nose at night.  He had used decongestant nasal spray for 
many, many years.  He stated that for the past 2 to 3 years 
he has used 12 hour nasal decongestant sprays 3 times a day 
in order to breathe, but still had difficulty.  He stated 
that on occasion, he was unable to breathe through his nose 
which woke him up at night.  He also endorsed anxiety 
attacks.  Regarding his nose and sinuses, he said his nasal 
obstruction was constant and occurred at night.  He 
complained of his nose being stopped up during this 
examination.  He noted that it was unlike a head cold and 
there was no associated sinus pain, pressure or congested 
feeling.  There was no headache or head congestion other than 
in the nose.  He said on very rare occasions, there was a 
very small amount of blood on the nose.  There was no family 
history of allergies, except for one sister who had similar 
nasal congestion symptoms and who also used many allergy 
sprays.  There were no common symptoms of allergy such as 
itching or sneezing and no purulent discharge.  The was also 
no history of exposure to strong chemicals.  He indicated 
that he was once treated with Xanax to dry up his rhinnorhea, 
but it did not work.  There was no history of facial 
fractures, childhood allergies, hay fever or asthma.  He did 
have an occasional sneeze.  There was no history of allergy 
testing or surgery.  He said he probably began using 
decongestant sprays around 1981 for mild symptoms.  As they 
became more severe around 1985 and turned into a constant 
problem, he continued to use nose sprays.  His symptoms 
increased the past 4 or 5 years.  He had some exposure to 
agricultural spays as a child.  

His physical examination revealed the nasal mucus membranes 
appeared inflamed and slightly dry and without edema or 
excessive mucus.  The impression rendered was rhinitis 
medicamentosa.  The examiner opined that the veteran appeared 
to have a classical case of rhinitis medicamentosa secondary 
to long term use of decongestant nasal sprays.  While there 
would be an element of vasomotor rhinitis, it was more likely 
that addiction to nasal sprays was the overwhelming cause.  
It was less likely that this was sinusitis, as was allergic 
rhinitis.  Paranasal sinus films were requested.  The October 
2003 sinus X-rays were normal.  

VA and private treatment records submitted provide no 
pertinent findings regarding this claimed sinusitis.  

The veteran testified at his May 2006 videoconference hearing 
that he developed sinus problems in service after he went 
through training in a gas chamber training where he was made 
to remove his gas mask while exposed to teargas.  Now he 
always has sinus problems which he treated with different 
kinds of medications.  

For these reasons, the Board finds that the service medical 
records do show evidence that he was treated in service, it 
resolved without any residual disability as none was shown on 
separation examination.  There is no current medical 
diagnosis of sinusitis.  The October 2003 VA examination 
diagnosed a rhinitis based on addiction to nasal 
decongestants and that he was less than likely to have a 
chronic sinusitis.  The veteran is already service-connected 
for an allergic rhinitis and the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for sinusitis.  See 
Gilbert, supra.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2005).

In this matter, the veteran was granted service connection 
for the following disorders:  Right cubital tunnel syndrome, 
with a 10 percent initial rating assigned; right tarsal 
tunnel syndrome with a noncompensable initial rating 
assigned; degenerative joint disease of the right first MTP 
joint with a 10 percent initial rating assigned.  The veteran 
has appealed these initial ratings.  

(A) Right Cubital Tunnel

Disability of the median nerve is rated under Diagnostic Code 
8515, which provides for evaluation based on incomplete or 
complete paralysis of the hand.  A 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2006).  Currently, the veteran 
has a 10 percent rating for his service-connected disability.

Service medical records reflect that the veteran was seen in 
December 1998 for complaints of pain and numbness in the 
right index/pinky finger, that extended up to the arm and 
shoulder.  An undated record revealed that he had positive 
Tinel's for his wrist and he was administered a splint for 
the wrist.  He was treated in June 2001 for complaints of 
cubital tunnel syndrome with a splint.   A July 2002 follow 
up for the right cubital tunnel revealed decreased sensation 
over the ulnar and small dorsal and volar.  There was no 
wasting.  He had positive Tinel's at the cubital tunnel 
region.  He was able to cross his fingers and oppose his 
thumb.  He was assessed with right cubital tunnel syndrome.  
A September 2002 electromyography (EMG) revealed no evidence 
of ulnar nerve compression.  His tingling was resolved but he 
reported a persistent mild decreased sensation along ulnar 
border of right hand.  He was assessed with resolving cubital 
tunnel.  Treatment was to splint if symptoms worsened.  

The report of a November 2003 VA cubital tunnel examination 
revealed that the veteran gave a history of pain beginning in 
1996, when he developed pain in the neck and shoulders.  He 
also noted numbness and tingling in the 3rd, 4th and 5th 
fingers.  There was soreness of his elbow and he often felt 
as if his funny bone had been hit.  He noticed tingling from 
the elbow on down.  The EMG showed cubital tunnel syndrome.  

Physical examination revealed a positive Tinel's at the right 
elbow over the medial epicondyle, and negative Tinel at the 
wrist.  Motor examination revealed 5+/5+ strength including 
those muscles innervated by the ulnar nerve.  Sensory 
examination revealed decreased pinprick in the right 3rd, 4th 
and 5th fingers, which only went as high as the wrist.  
Sensation was more proximally in the arm was normal.  The 
impression was that he had evidence of right cubital tunnel 
syndrome involving the right ulnar nerve.  He also had severe 
neck and shoulder pain with a question of super imposed 
radiculopathy, although the examiner doubted this was the 
case, and speculated instead that he probably has some 
primary cervical pathology.  The examiner ordered an EMG of 
the upper extremities to fully evaluate this and also 
recommended magnetic resonance imaging (MRI) of the right 
shoulder.  

The November 2003 EMG report yielded an impression of chronic 
and active right C7 radiculopathy, no electro diagnostic 
evidence of right median, ulnar or radial neuropathy.  

A May 2005 private medical evaluation noted complaints of 
peripheral neuropathy (numbness, tingling or weakness) that 
included the right hand, with complaints of paraesthesias in 
the right hand.  Deep tendon reflexes appeared normal and no 
further pertinent findings regarding the right upper 
extremity were noted, except for limitation of motion of the 
shoulder.  

The veteran testified that he sometimes has to manually open 
his hand and straighten his fingers out.  He complained that 
his three fingers are numb on his right hand most days and 
that he now has weakness in that hand.  

Based on a review of the evidence, the Board finds that the 
veteran's cubital tunnel syndrome complaints are equivalent 
for mild incomplete paralysis and thus a rating in excess of 
the 10 percent initial rating is not warranted.  The symptoms 
including tingling and numbness are shown to persist.  
Objective findings of reduced sensation are consistent with 
mild incomplete paralysis.  However the evidence does not 
reflect evidence that would more closely resemble a moderate 
incomplete paralysis.  There was no evidence of right median, 
ulnar or radial neuropathy shown in the November 2003 EMG.  
There were not other findings such as muscle wasting, loss of 
muscle strength or other findings that would be consistent 
with a moderate incomplete paralysis.  

In conclusion, an initial disability rating in excess of 10 
percent for the veteran's cubital tunnel syndrome is not 
warranted.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.



(B)  Right Tarsal Tunnel

Under Diagnostic Code 8521, a 10 percent rating may be 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal nerve).  A 20 percent 
evaluation requires moderate incomplete paralysis of the 
external popliteal nerve.  A 30 percent evaluation requires 
severe incomplete paralysis of the external popliteal nerve.  
A 40 percent evaluation requires complete paralysis.  When 
there is complete paralysis, the foot drops with slight droop 
of first phalanges of all toes, inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes; loss of abduction of the foot, 
weakness of adduction; anesthesia over the entire dorsum of 
the foot and toes.

Service medical records reveal that in April 1994 he was seen 
for complaints of his foot "falling asleep" during runs, 
and the assessment was rule out tarsal tunnel syndrome.  This 
diagnosis was later confirmed by EMG of March 1995 and in 
July 1995, tarsal tunnel release surgery was performed.  In 
January 1996, he was six months post surgery and still not 
able to run and had complaints of burning pain in the plantar 
aspect of the foot.  He underwent another foot surgery in May 
1997 to repair a Morton's neuroma, and in August 1997, he 
still complained of a burning sensation on the plantar 
surface of the right foot.  

The report of a November 2003 VA tarsal tunnel syndrome 
examination revealed the veteran gave a surgery of surgery 
times 3 on his right foot and ankle.  The first one was for 
Morton's Neuroma, the second for a bone spur of the big toe 
and one for reconstructive surgery of the ankle.  He noted 
that his feet became numb while running in 1995.  He also 
indicated that he had a right ankle mass shown on MRI that 
was felt to be scar tissue, which was putting pressure on his 
nerves.  He had surgery which helped a little bit, but it was 
now getting worse again.  He indicated that this was when 
tarsal tunnel was diagnosed, although no EMG was done.  He 
said he was now losing some feeling at the bottom of his 
foot.  He complained of pain on the dorsum of his foot and 
ankle which at times radiated into his toes.  He had 
difficulty feeling the brakes of his car when driving.  

Physical examination revealed evidence of a scar on the right 
big toe and negative Tinel's across the foot and ankle.  Deep 
tendon reflexes were 1 to 2+ and equal throughout.  Toes were 
downgoing.  Motor examination revealed 5+/5 strength 
including those muscles innervated by the ulnar nerve and 
dorsiflexion, plantar flexion, eversion and inversion of the 
feet.  There was some loss of sensation of the dorsum of the 
big right toe, but fairly good throughout the rest.  
Proprioception was intact.  The impression was that there is 
some loss of sensation in his right big toe which might be a 
result of his old surgery.  However, with complaints and 
other problems mostly affecting the lower extremities, the 
examiner planned to order an EMG study.   

The report of an October 2003 VA foot examination revealed 
complaints of problems with his right foot hurting, with some 
tenderness under the 3rd and 4th metatarsal heads and instep 
pain.  He was noted to have surgery in service that included 
the right first MTP joint and excision of Morton's neuroma.  
He now had occasional discomfort under the 3rd and 4th MTP 
heads.  

Physical examination of the right foot revealed the skin to 
be normal for color, temperature, texture and age.  
Neurologically, he had tarsal surgery on the right foot which 
seemed to relieve his discomfort, but was now having problems 
with pain, burning, tingling, coldness and occasional 
numbness on the right plantar.  The examiner deferred to the 
separate neurological examination for further detail on 
neurological symptoms.  The Morton's neuroma surgery appeared 
well-executed and the scar over the 3rd intermetatarsal space 
was healed with no tenderness in the interspace.  On the day 
of the examination, he complained that the tender mass 
appeared to be more under the 3rd and 4th metatarsal (MT) 
heads.  As to whether he had decreased fat pads, the examiner 
believed it was more of a metatarsalgia.  The Morton's 
surgery appeared well healed and without problem.  His muscle 
strength was 3 and his foot appeared normal.  He had moderate 
to slightly elevated arterials bilaterally, but otherwise his 
range of motion, stance and gait were within normal limits.  
The diagnosis in pertinent part was Morton's neuroma surgery, 
well executed.  The examiner did not believe that the pain he 
was experiencing was from his Morton's neuroma, but felt that 
it was more likely due to metatarsalgia or pes cavus.  He had 
some symptoms consistent with tarsal tunnel syndrome, 
deferred to the neurological examination.  

The report of the November 2003 EMG revealed an impression of 
no electro diagnostic evidence of right tarsal tunnel tibial 
nerve entrapment or diffuse peripheral neuropathy.  

A May 2005 private medical evaluation noted complaints of 
peripheral neuropathy (numbness, tingling or weakness) that 
included the right foot.  He complained of frequent symptoms 
of neuropathy involving the feet, right worse than left.  His 
deep tendon reflexes were normal.  He was noted to be 
ambulatory with no gait abnormalities noted and no other 
pertinent findings noted regarding the right foot.  

The veteran testified at his May 2006 hearing that his foot 
is either in constant pain, or he is unable to feel it at 
times.  

Based on a review of the evidence, the Board finds that the 
veteran's tarsal tunnel syndrome complaints are equivalent to 
mild incomplete paralysis and thus a 10 percent initial 
rating is warranted.  The symptoms including tingling and 
numbness are shown to persist.  Objective findings of reduced 
sensation are consistent with mild incomplete paralysis.  
However the evidence does not reflect evidence that would 
more closely resemble a moderate incomplete paralysis.  There 
was no evidence of right tarsal tunnel tibial nerve 
entrapment or diffuse peripheral neuropathy shown in the 
November 2003 EMG.  There were not other findings such as 
muscle wasting, loss of muscle strength or other findings 
that would be consistent with a moderate incomplete 
paralysis.  

In conclusion the Board finds that the evidence supports a 10 
percent initial rating for right tarsal tunnel syndrome, but 
no more.  

(C)  Right First MTP Joint

Under 38 C.F.R. § 4.71a, Diagnostic Code 5279, anterior 
metatarsalgia, provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
The veteran is currently receiving the maximum initial rating 
under this Diagnostic Code.     

Other potentially applicable Diagnostic Codes that allow for 
an increased rating include Diagnostic Code 5284 for other 
foot injuries.  Under Diagnostic Code 5284, a 10 percent 
rating is warranted for a moderate foot injury, and a 20 
percent rating is warranted for a moderately severe foot 
injury.  A 30 percent evaluation requires a severe foot 
injury.  

Another potentially applicable Diagnostic Code is 5283, 
tarsal or metatarsal bones, malunion or nonunion.  Moderate 
malunion or nonunion of the tarsal or metatarsal bones 
warrant a 10 percent disability evaluation.  A 20 percent 
evaluation requires moderately severe malunion or nonunion.  
A 30 percent evaluation requires severe malunion or nonunion.

Service medical records reflect that in March 1996 after the 
underwent tarsal tunnel release, he complained of quite a lot 
of pain at the first MPT joint and was assessed with hallux 
limitus.  In April 1996 the veteran was assessed with right 
hallux limitus probably secondary to malunion of a metatarsal 
fracture and was assessed with grade IV chondromalacia, 
metatarsal head, lateral right foot.  An April 1996 X-ray 
yielded an impression of mild degenerative changes of the 
first MTP joint.  
A December 1998 Master Problem List revealed that in April 
1996, the veteran was noted to have a malunion of fracture, 
juvenile osteochondrosis of the foot and also had hallux 
rigidus and underwent other partial ostectomy of tarsals and 
metatarsals.  

The report of an October 2003 VA foot examination revealed 
complaints of problems with pain at the first MTP joint.  He 
was noted to have surgery in service that included the right 
first MTP joint due to loss of motion, and excision of 
Morton's neuroma.  He now stated that the first MTP joint was 
tender and sore every day and interfered with his gait.  
Physical examination in pertinent part revealed that the 
first MTP joint had an 85 percent decrease in the range of 
motion and some grinding and crepitus.  There was some 
tenderness with gait at the first MTP joint.  The impression 
was DJD, decreased range of motion, pain and X-ray changes, 
right MTP joint consistent with the discomfort he was 
experiencing.  

The October 2003 X-ray of the right foot reported 
degenerative changes at the first MPT joint with spurring and 
narrow joint space.  Mild spurring and subchondral cystic 
changes were noted at the first middle phalangeal joint.  The 
left foot was noted to have a small calcaneal spur.  The 
impression was DJD on the right and calcaneal spur on the 
left.  

A May 2005 private medical evaluation noted complaints of 
degenerative arthritis that included the right foot.  He was 
noted to be ambulatory with no gait abnormalities noted and 
no other pertinent findings noted regarding the right MTP 
joint.  

The veteran testified at his May 2006 hearing that his right 
big toe was "fused" and his foot is either in constant 
pain, or he is unable to feel it at times.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased initial 
rating for the DJD of the first MTP joint.  The evidence does 
not reflect that the veteran's left toe disability is to the 
extent that it more closely resembles a moderately severe 
foot injury or moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.  He is already receiving the 
maximum amount under Diagnostic Code 5279 and none of the 
other Diagnostic Codes for foot disorders that would provide 
for a higher evaluation are applicable in this case involving 
arthritis of a single toe. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased initial rating.  See Gilbert, 
supra.

IV.  Extraschedular

In reaching the decision regarding increased evaluations, the 
Board considered the issue of whether the veteran's service-
connected disabilities present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's service-
connected disabilities at issue, as to render impractical the 
application of the regular schedular standards. As such, the 
Board finds that the affect of the disabilities on 
employability is already encompassed by the assigned ratings.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for bone spur, right hallux, is denied.

Service connection for sinusitis is denied.  

An initial rating in excess of 10 percent disabling for right 
cubital tunnel syndrome is denied.

An initial 10 percent rating for right tarsal tunnel syndrome 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating in excess of 10 percent for disabling for 
degenerative joint disease of the right first 
metatarsophalangeal (MTP) joint is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a right knee disability and right ankle disability.  He is 
also seeking an initial rating in excess of 10 percent for 
his right shoulder disability.  His service medical records 
reflect that he twisted his right ankle in November 1988, and 
was diagnosed with a persistent sprain of the right ankle.  
He also had right ankle complaints in August 1995, status 
post tarsal tunnel release.  Regarding his right knee, an 
April 1999 "Master Problem List" notes a diagnosis of 
chondromalacia in April 1996.  His January 2003 retirement 
examination revealed that he had right knee pain "off and 
on."  A September 2002 physical examination noted complaints 
of right ankle pain.  

Although the veteran underwent a VA examination in October 
2003, this examination is inadequate, as it failed to provide 
an etiology opinion regarding the right knee and ankle.  
Although no clear knee disability was diagnosed, findings did 
include a prominent tibial tubercle and the veteran had 
complained of tenderness of this on examination.  Regarding 
the ankle disability, this was deferred to the foot 
examination which only addressed his already service-
connected foot disability and did not address his claimed 
right ankle sprain.  Records from 2005 do reveal ongoing 
right ankle complaints, with a diagnosis of chronic sprain of 
anterior talofibrular ligament as well as partial tear of 
this ligament made in December 2005.  The private medical 
report dated in May 2005 is noted to diagnose degenerative 
arthritis of the right knee and describes a limitation of 
motion of the right ankle.  

Regarding the right shoulder disability, the VA examination 
in October 2003 revealed essentially a full range of motion 
of the shoulder at the time of this examination.  Since that 
examination, the veteran produced a private medical 
examination dated in May 2005, which described the veteran as 
having some limitation of motion, but did not specify the 
extent.  Moreover, the November 2003 VA neurological 
examination included a recommendation that the veteran's 
shoulder be administered a MRI study at some point.  The 
veteran testified at his May 2006 hearing that this has not 
been done.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AMC should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed right knee and right 
ankle disabilities.  The examination 
should determine whether either a right 
knee or right ankle disorder was caused 
or aggravated by active service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records in the claims 
folder, examine the appellant and provide 
a written opinion as to the presence, 
etiology and onset of his right knee 
disability and right ankle disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's right knee 
disability and right ankle disability (2) 
whether it is at least as likely as not 
(at least a 50 percent chance) that any 
diagnosed right knee disability or right 
ankle disability was caused or aggravated 
by service.  

The examination should also address the 
current nature and extent of severity of 
the right shoulder disability.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings, including specifically loose 
shoulder movement, instability, 
dislocation, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
shoulder disability, in particular 
limited movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  The examiner 
must comment upon whether there exists 
any clinical evidence supportive of the 
veteran's subjective complaints.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, the AMC should 
readjudicate the veteran's remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


